Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-8, 11, 16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US 2003/0179536, “Stevenson”) in view of Lucisano et al. (US 2013/0197332, “Lucisano”).

Regarding claim 1, Stevenson discloses 1. A feedthrough assembly comprising:
a feedthrough body comprising: a ceramic body having a first side and a second side (Figs. 31-36, [0131]; the feedthrough filter capacitor 800 comprises a monolithic, ceramic internally grounded bipolar feedthrough filter capacitor has a first and second side); 
a conductive element extending through said ceramic body between said first side and said second side (Figs. 31-36, [0131]; the feedthrough filter capacitor 800 has conductive elements or passageways extending therethrough); 
and a conductive pad electrically connected to said conductive element and bonded to said first side of said ceramic body to provide a hermetic barrier over said first side of said ceramic body (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a conductive pad electrically connected to said conductive element and bonded to said first side of said ceramic body to provide a hermetic barrier over said first side of said ceramic body),
wherein the conductive pad comprises a multi-layered arrangement comprising (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement): 
(i) a bonding layer comprising one or more elements selected from the group consisting of Ti, Zr, Nb and V, said bonding layer in bonding contact with an end of the conductive element and the first side or second side of the ceramic body (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement comprising titanium which is a bonding layer in bonding contact with an end of the conductive element and the first side or second side of the ceramic body); 
(ii) a diffusion barrier layer comprising one or more elements selected from the group consisting of Nb, Ta, W, Mo and nitrides thereof, said diffusion barrier layer having a different composition compared to the bonding layer (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement comprising a molybdenum barrier layer which is a diffusion barrier layer having a different composition compared to the bonding layer); 
and (iii) one or more sealing layers disposed upon said bonding layer or said diffusion barrier layer (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement a gold braze material which is disposed upon the bonding layer and the diffusion barrier layer).
Stevenson doses not disclose a feedthrough body defining a thickness between 0.5 mm and 2.6 mm.
Lucisano discloses a feedthrough body defining a thickness between 0.5 mm and 2.6 mm (Fig. 5A, [0059], [0061]; feedthrough substrate 14 defines a thickness of 0.02 inches which reads on the claimed invention).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s conductor with Lucisano’s feedthrough body thickness in order to produce a ceramic substrate of a thickness appropriate to meet the mechanical strength and hermeticity requirements of a long term implantable device while remaining sufficiently thin so as to enable construction of a compact device, as suggested by Lucisano at [0061].


Regarding claim 2, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
 Stevenson discloses wherein the multi-layered arrangement comprises the one or more sealing layers, disposed upon said diffusion barrier layer (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement a gold braze material which is disposed upon the bonding layer and the diffusion barrier layer), 
said one or more sealing layers each having a different composition compared to the diffusion barrier layer and the bonding layer (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement a gold braze material which is disposed upon the bonding layer which is titanium and the diffusion barrier layer which is molybdenum).

Regarding claim 4, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
 Stevenson discloses the one of more sealing layers comprises one or more elements selected from the group consisting of Pt, Au, Ni, Pd, Cr, V, and Co (Figs. 31-36, [0128], [0131]; the gold layer is a sealing layer comprising gold).
 
Regarding claim 6 Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
 Stevenson discloses the bonding layer comprises Ti (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement comprising titanium which is a bonding layer).
 

Regarding claim 7, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
 Stevenson discloses the diffusion barrier layer comprises one or more elements selected from the group consisting of Nb, Ta, W and nitrides thereof (Figs. 31-36, [0128], [0130], [0131]; the diffusion barrier layer can include but are not limited to titanium, niobium, chromium, zirconium, or vanadium active materials with molybdenum, platinum, palladium, tantalum or tungsten barrier layers in various combinations.).
 
Regarding claim 8, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 7, above. 
 Stevenson discloses the diffusion barrier layer comprises Nb or nitrides thereof (Figs. 31-36, [0128], [0130], [0131]; the diffusion barrier layer can include but are not limited to titanium, niobium).

Regarding claim 11, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
Stevenson does not explicitly disclose the conductive element and the conductive pad have a resistivity that is no more than 5.0×10−5 Ω·cm.
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s via and pad, as modified by Lucisano, to have a resistivity of the conductivity element and conductive pad that is no more than 5.0×10−5 Ω·cm because Stevenson, paragraphs [0124] and [0128] discloses that the pads and the via is made from platinum, titanium, molybdenum or gold, which have respective resistivity’s of 1.05x10−5 Ω·cm (platinum); 4.3x10−5 Ω·cm (titanium); 0.52x10−5 Ω·cm (molybdenum); and 0.22x10−5 Ω·cm (gold), which would have been obvious to a person having ordinary skill in the electrical arts in order to minimize the resistance.   

Regarding claim 16, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
Stevenson discloses A medical device feedthrough comprising the assembly according to claim 1 ([0128]; It is a feature of the present invention that the preferred metallization on high alumina ceramics for miniature medical implantable device hermetic terminals).

Regarding claim 23, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
Stevenson does not disclose said ceramic body has a thickness between 0.5 mm and 1.3 mm.
Lucisano discloses a feedthrough body defining a thickness between 0.5 mm and 1.3 mm (Fig. 5A, [0059], [0061]; feedthrough substrate 14 defines a thickness of 0.02 inches which reads on the claimed invention).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s conductor, as modified by Lucisano, with Lucisano’s feedthrough body thickness in order to produce a ceramic substrate of a thickness appropriate to meet the mechanical strength and hermeticity requirements of a long term implantable device while remaining sufficiently thin so as to enable construction of a compact device, as suggested by Lucisano at [0061].

Regarding claim 24, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
Stevenson discloses said conductive pad is securely bonded to at least one end of said conductive element so that said bonding layer forms a bond with said end of the conductive element and a portion of an end of said ceramic body (Figs. 31-36, [0128], [0131]; the seal/bonding pad is securely bonded to the end of the conductive element so that said bonding layer forms a bond with said end of the conductive element and a portion of an end of said ceramic body).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Lucisano as applied to claim 1, above, in view of Hurwitz et al. (US 2021/0028754, “Hurwitz”).

Regarding claim 5, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
Stevenson does not disclose the limitations of claim 5.
Hurwitz discloses the bonding layer further comprises one or more elements selected from the group consisting of Mo, Ta, W and Hf ([0392]; adhesion layer or bonding layer is a titanium-tungsten compound).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s conductor, as modified by Lucisano, with Hurwitz’s adhesion layer in order to provide a package bonding layer which is suitable for coupling to electrodes, as suggested by Hurwitz at Abstract.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Lucisano as applied to claim 1, above, in view of Carralero et al. (US 2013/0298392, “Carralero”).

Regarding claim 9, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
Stevenson discloses the bonding layer comprises Ti (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement comprising titanium which is a bonding layer); 
the diffusion barrier layer comprises Nb (Figs. 31-36, [0128], [0130], [0131]; the diffusion barrier layer can include but are not limited to titanium, niobium,).
Stevenson does not disclose the one or more sealing layers comprises Ni and Au.
Carralero discloses the one or more sealing layers comprises Ni and Au (Fig. 2A, [0032]; coating layer 245 is a gold/nickel compound).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s via and pad, as modified by Lucisano, with Carralero’s coating layer in order to provide for a metal package sealing process for hermetic sealing, as suggested by Carralero at [0245].

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Lucisano and Carralero as applied to claim 9, above, in view of Shibayama et al. (US 4,109,292, “Shibayama”).

Regarding claim 10, Stevenson in view of Lucisano and Carralero discloses the claimed invention as applied to claim 9, above. 
Stevenson discloses the bonding layer comprises Ti (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement comprising titanium which is a bonding layer); 
the diffusion barrier layer comprises Nb (Figs. 31-36, [0128], [0130], [0131]; the diffusion barrier layer can include but are not limited to titanium, niobium,).
Stevenson does not disclose a second conductive pad electrically connected to the conductive element on the second side of the ceramic body, a sealing layer comprises Ni.
Carralero discloses a sealing layer comprises Ni (Fig. 2A, [0032]; coating layer 245 is a gold/nickel compound).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s via and pad, as modified by Lucisano and Carralero, with Carralero’s coating layer in order to provide for a metal package sealing process for hermetic sealing, as suggested by Carralero at [0245].
Shibayama discloses a second conductive pad electrically connected to the conductive element on the second side of the ceramic body (Figs. 6, 8, col, 7, line 35; the two electrodes 42 are first and second conductive pads electrically connected to the conductive element on first and second sides of the ceramic body).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s via and pad, as modified by Lucisano and Carralero, with Shibayama’s second pad in order to provide means for electrical connections of the electrodes to an external circuit, as suggested by Shibayama at col. 8, lines 10-13.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Lucisano as applied to claim 1, above, in view of Sherrer et al. (US 2007/0164419, “Sherrer”).

Regarding claim 12, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
Stevenson does not disclose the limitations of claim 12.
Sherrer discloses the bonding layer and/or the diffusion barrier layer has a thickness in the range of 0.01 μm to 10 μm ([0080], [0095]; the thickness of the adhesion layer is from 5 to 100 nm, and the thickness of the diffusion barrier layer is from 5 to 100 nm.  Examiner’s note: 0.01 μm to 10 μm is 10 nm – 10,000 nm).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s conductor, as modified by Lucisano, with Sherrer’s layer thicknesses in order to provide a method of forming sealed via structures, as suggested by Sherrer at Abstract.

Regarding claim 13, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
Stevenson does not disclose the limitations of claim 13.
Sherrer discloses the one or more sealing layers have a thickness between 1.5 to 100 times greater thickness than the combined thickness of the bonding layer and the diffusion barrier layer ([0080], [0095], [0129]; the thickness of the adhesion layer is from 5 to 100 nm, the thickness of the diffusion barrier layer is from 5 to 100 nm, and the coating layer is 0.2 to 1 microns in thickness, which is 200 nm to 1,000 nm in thickness, which reads on the claimed invention).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s conductor, as modified by Lucisano, with Sherrer’s layer thicknesses in order to provide a method of forming sealed via structures, as suggested by Sherrer at Abstract.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Lucisano as applied to claim 1, above, in view of Seitz et al. (US 2018/0272137, “Seitz”).

Regarding claim 14, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
Stevenson discloses The assembly according to claim 1, further comprising plurality of conductive elements in the form of metal pins or metal wires (Figs. 32-33, [0131]; the conductive elements are in the form of passageways 856 and pins 816’).
Stevenson does not disclose a density of the plurality of conductive elements which exceeds 1 conductive element per 50,000 μm2 through a planar cross-section of the ceramic body.
Seitz discloses a density of the plurality of conductive elements which exceeds 1 conductive element per 50,000 μm2 through a planar cross-section of the ceramic body (Fig. 3, [0102]; the via pitch ranges from 1-50 μm which reads on the claimed invention).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s via and pad, as modified by Lucisano, with Seitz’s laser processing techniques for a high via density in order to enable high throughput via hole formation that results in increased via hole densities, as suggested by Seitz at [0102].
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Lucisano as applied to claim 1, above, in view of Ohashi et al. (US 2009/0029087, “Ohashi”).

Regarding claim 15, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 1, above. 
Stevenson does not disclose the limitations of claim 15.
Ohashi discloses upon sintering has a He permeability of less than 1.0×10−7 cc·atm/s ([0161]; upon sintering, the helium leak rate of 1 x 10-8 atm x cc/sec or less was obtained).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s conductor, as modified by Lucisano, with Ohashi’s sintering method in order to obtain a helium leak rate having an acceptable value in which no cracks or deformations were observed in the sintered bodies, as suggested by Ohashi at [0161].

Claims 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Lucisano and Ito et al. (US 2004/0175604, “Ito”).

Regarding claim 21, Stevenson discloses 21. A feedthrough precursor comprising:
a feedthrough body comprising: a ceramic body having a first side and a second side (Figs. 31-36, [0131]; the feedthrough filter capacitor 800 comprises a monolithic, ceramic internally grounded bipolar feedthrough filter capacitor has a first and second side);
a conductive element extending through said ceramic body between said first side and said second side (Figs. 31-36, [0131]; the feedthrough filter capacitor 800 has conductive elements or passageways extending therethrough); 
a conductive pad electrically connected to said conductive element and bonded to said first side of said ceramic body to provide a hermetic barrier over said first side of said ceramic body (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a conductive pad electrically connected to said conductive element and bonded to said first side of said ceramic body to provide a hermetic barrier over said first side of said ceramic body),
wherein the conductive pad comprises a multi-layered arrangement comprising (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement): 
(i) a bonding layer comprising one or more elements selected from the group consisting of Ti, Zr, Nb and V, said bonding layer in bonding contact with an end of the conductive element and the first side or second side of the ceramic body (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement comprising titanium which is a bonding layer in bonding contact with an end of the conductive element and the first side or second side of the ceramic body); 
and (ii) a diffusion barrier layer comprising one or more elements selected from the group consisting of Nb, Ta, W, Mo and nitrides thereof, said diffusion layer having a different composition compared to the bonding layer (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement comprising a molybdenum barrier layer which is a diffusion barrier layer having a different composition compared to the bonding layer); 
and (iii) one or more sealing layers disposed upon said diffusion barrier layer (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement a gold braze material which is disposed upon the bonding layer and the diffusion barrier layer).
Stevenson does not disclose a feedthrough body defining a thickness between 0.5 mm and 2.6 mm; upon sintering of the feedthrough precursor, a helium leak rate of the feedthrough assembly decreases relative to the feedthrough precursor prior to sintering
Lucisano discloses a feedthrough body defining a thickness between 0.5 mm and 2.6 mm (Fig. 5A, [0059], [0061]; feedthrough substrate 14 defines a thickness of 0.02 inches which reads on the claimed invention).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s conductor with Lucisano’s feedthrough body thickness in order to produce a ceramic substrate of a thickness appropriate to meet the mechanical strength and hermeticity requirements of a long term implantable device while remaining sufficiently thin so as to enable construction of a compact device, as suggested by Lucisano at [0061].
Ito discloses upon sintering of the feedthrough precursor, a helium leak rate of the feedthrough assembly decreases relative to the feedthrough precursor prior to sintering ([0031]-[0032], Abstract, upon sintering, the helium leakage rate of the sintered body is lowered to a value of 10-6 Pa x m3 /s).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s conductor, as modified by Lucisano, with Ito’s sintering method in order to prevent the deterioration of the microstructure and to lower the helium leakage rate of the structure, as suggested by Ito at [0031].

Regarding claim 22, Stevenson in view of Lucisano and Ito discloses the claimed invention as applied to claim 21, above. 
Stevenson does not disclose upon sintering to form the feedthrough assembly, the helium leak rate decreases by at least a factor of 10.
Ito discloses upon sintering to form the feedthrough assembly, the helium leak rate decreases by at least a factor of 10 ([0031]-[0032], Abstract, preferably upon sintering, the helium leakage rate is lowered to a value of 10-7 Pa x m3 /s, which is a decrease by a factor of 10 as compared to Ito’s embodiment in which helium leakage rate is lowered to a value of 10-6 Pa x m3 /s).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s conductor, as modified by Lucisano and Ito, with Ito’s sintering method in order to prevent the deterioration of the microstructure and to lower the helium leakage rate of the structure, as suggested by Ito at [0031].

Regarding claim 26, Stevenson in view of Lucisano and Ito discloses the claimed invention as applied to claim 21, above. 
Stevenson does not disclose said ceramic body has a thickness between 0.5 mm and 1.3 mm.
Lucisano discloses a feedthrough body defining a thickness between 0.5 mm and 1.3 mm (Fig. 5A, [0059], [0061]; feedthrough substrate 14 defines a thickness of 0.02 inches which reads on the claimed invention).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s conductor, as modified by Lucisano and Ito, with Lucisano’s feedthrough body thickness in order to produce a ceramic substrate of a thickness appropriate to meet the mechanical strength and hermeticity requirements of a long term implantable device while remaining sufficiently thin so as to enable construction of a compact device, as suggested by Lucisano at [0061].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson and Lucisano as applied to claim 24, above in view of Kuzma (US 5,272,283, “Kuzma”).

Regarding claim 25, Stevenson in view of Lucisano discloses the claimed invention as applied to claim 24, above. 
Stevenson does not disclose 25. The assembly of claim 24, wherein said bonding layer forms a reaction bond with said first side of said ceramic body so as to form a hermetic cap.
Kuzma discloses a feedthrough assembly wherein said bonding layer forms a reaction bond with said first side of said ceramic body so as to form a hermetic cap (Fig. 6c, col. 4, lines 38-47; a reaction bond is formed between the tube and the ceramic).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s conductor, as modified by Lucisano, with Kuzma’s reaction bond in order to form a bond that results in a hermetic seal, as suggested by Kuzma at col. 4, lines 46-47.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Seitz.

Regarding claim 27, Stevenson discloses 27. A feedthrough assembly comprising: 
a feedthrough body comprising: a ceramic body having a first side and a second side (Figs. 31-36, [0131]; the feedthrough filter capacitor 800 comprises a monolithic, ceramic internally grounded bipolar feedthrough filter capacitor has a first and second side); 
a plurality of conductive metal pins or metal wires extending through said ceramic body between said first side and said second side (Figs. 31-36, [0131]; the feedthrough filter capacitor 800 has conductive elements or passageways extending therethrough); 
and a conductive pad electrically connected to each of said plurality of conductive metal pins or metal wires and bonded to said first side of said ceramic body to provide a hermetic barrier over said first side of said ceramic body (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a conductive pad electrically connected to said conductive element and bonded to said first side of said ceramic body to provide a hermetic barrier over said first side of said ceramic body), 
and wherein the conductive pad comprises a multi-layered arrangement comprising (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement): 
(i) a bonding layer comprising one or more elements selected from the group consisting of Ti, Zr, Nb and V, said bonding layer in bonding contact with an end of each of the conductive metal pins or metal wires and the first side or second side of the ceramic body (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement comprising titanium which is a bonding layer in bonding contact with an end of the conductive element and the first side or second side of the ceramic body); 
(ii) a diffusion barrier layer comprising one or more elements selected from the group consisting of Nb, Ta, W, Mo and nitrides thereof, said diffusion layer having a different composition compared to the bonding layer (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement comprising a molybdenum barrier layer which is a diffusion barrier layer having a different composition compared to the bonding layer); 
and (iii) one or more sealing layers disposed upon said bonding layer or said diffusion barrier layer (Figs. 31-36, [0128], [0131]; the seal/bonding pad is a multi-layered arrangement a gold braze material which is disposed upon the bonding layer and the diffusion barrier layer).
Stevenson does not disclose a density of the plurality of conductive metal pins or metal wires that exceeds 1 conductive metal pin or metal wire per 50,000 μm2 through a planar cross-section of the ceramic body.
 Seitz discloses a density of the plurality of conductive metal pins or metal wires that exceeds 1 conductive metal pin or metal wire per 50,000 μm2 through a planar cross-section of the ceramic body (Fig. 3, [0102]; the via pitch ranges from 1-50 μm which reads on the claimed invention).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Stevenson’s via and pad with Seitz’s laser processing techniques for a high via density in order to enable high throughput via hole formation that results in increased via hole densities, as suggested by Seitz at [0102].

Regarding claim 28, Stevenson in view of Seitz discloses the claimed invention as applied to claim 27, above. 
Stevenson discloses 28. The feedthrough assembly according to claim 27, wherein each of the plurality of conductive metal pins or metal wires is in braze-less contact with the ceramic body (Fig. 36, [0133], [0136]; pins 816” are in a braze-less contact with the ceramic body at the conductive polyimide 844 portions of the ceramic body).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STANLEY TSO/Primary Examiner, Art Unit 2847